Citation Nr: 1039762	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-24 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1951 to September 
1953.  He died in October 2005.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 2005 as a result of metastatic 
lung cancer due to, or as a consequence of, respiratory failure, 
emphysema, and sleep apnea.  

2. At the time of his death, the Veteran was service-connected 
for residuals of compression fracture, L1, orthopedic 
manifestation, rated as 40 percent disabling; residuals of L1 
compression fracture, neurologic manifestation of the right lower 
extremity, rated as 10 percent disabling; and residuals of L1 
compression fracture, neurologic manifestation of the left lower 
extremity, rated as 10 percent disabling.

3. The cause of the Veteran's death was not manifested during 
active service or for many years thereafter, nor was it otherwise 
causally related to active service or to a service-connected 
disability.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

The Court held that in the context of a claim for cause of death 
benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service-connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the claim, the appellant was 
provided with VCAA notice in a November 2006 letter.  However, 
the VCAA notice provided to the appellant failed to expressly 
provide notice of the first and third elements of Hupp, which 
require notice of the conditions for which the Veteran was 
service-connected and the information and evidence necessary to 
establish service connection for the cause of the Veteran's death 
due to conditions for which service connection had not been 
established during his life.  The Board finds that the appellant 
has not been prejudiced by these VCAA notice defects as she had 
actual knowledge in this regard.  

While the November 2006 letter did not specifically discuss the 
conditions for which the Veteran was service-connected, the 
appellant noted that her husband was service-connected for a back 
condition in her October 2005 claim and May 2006 notice of 
disagreement.  In an August 2007 substantive appeal, the 
appellant specifically noted that the Veteran's service-connected 
back disabilities were rated as 50 percent disabling at the time 
of his death.  Thus, the Board finds that the appellant had 
actual knowledge of the Veteran's service-connected disabilities.  
Any error on the first element of Hupp notice is harmless.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the November 2006 letter did not specifically address 
service connection for the cause of the Veteran's death based on 
conditions for which the Veteran had not received service 
connection during his life, the arguments set forth in the 
appellant's May 2006 notice of disagreement reflect actual 
knowledge in this regard as she suggested the Veteran's cancer 
may have been related to his service-connected back disability.  
The Board finds that the appellant understood the requirements 
for service connection for the cause of the Veteran's death based 
on conditions not service-connected in the Veteran's lifetime.  
Any error on the third element of Hupp notice is harmless.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any questions as to the effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The appellant has also been represented by an accredited 
representative during her appeal.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006).  Both the appellant and her 
representative have claimed that the Veteran's death was causally 
related to his service-connected back disabilities.  Based on the 
foregoing, the Board finds that the appellant has had a 
meaningful opportunity to participate in the adjudication of her 
claim such that the essential fairness of the adjudication is not 
affected.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The board finds that the VCAA 
notice requirements have been met in this case.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
All relevant records that are obtainable have been associated 
with the Veteran's claims file and were reviewed by both the RO 
and the Board in connection with the claim.  The Veteran's 
service treatment records from his period of active service are 
unavailable as they were destroyed in a 1973 fire that occurred 
at the National Personnel Records Center (NPRC).  Inasmuch as the 
appellant was not at fault for the loss of these records, VA is 
under heightened obligation to assist the appellant in the 
development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened obligation includes searching for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The 
RO has undertaken the required procedures to reconstruct the 
Veteran's records from alternative sources.  All relevant records 
that could be located have been associated with the file.  The 
Veteran's separation from service examination report is in the 
claims folder.  The Board finds that the duty to assist is 
discharged.  The appellant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The appellant was 
afforded a June 2007 medical opinion as to whether the Veteran's 
cause of death can be directly attributed to his service-
connected disabilities.  Further opinion is not needed on the 
claim because, at a minimum, there is no persuasive and competent 
evidence that the Veteran's cause of death may be associated with 
the Veteran's military service or service-connected 
disabilities.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Legal Criteria

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence must 
show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2009).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  It is not sufficient to show that a 
service-connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The VA will give due consideration to 
all pertinent medical and lay evidence in evaluating a claim for 
death benefits.  Lay evidence may be competent and sufficient to 
establish a diagnosis of a condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 
92 F.3d 1372 (Fed. Cir. 2007)). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).  

In general, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

III. Analysis

The appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  For the reasons that follow, 
the Board concludes that service connection is not warranted. 

The Veteran had active service from October 1951 to September 
1953.  The Veteran's death certificate indicates he died in 
October 2005 and lists the immediate cause of death as metastatic 
lung cancer due to, or as a consequence of, respiratory failure, 
emphysema, and sleep apnea.  The death certificate notes that 
congestive heart failure and spinal stenosis were other 
significant conditions contributing to death, but not resulting 
in the underlying cause of death.  No autopsy was performed.  At 
the time of the Veteran's death, the record reflects that he was 
service-connected for residuals of a L1 compression fracture, 
orthopedic manifestation, evaluated as 40 percent disabling, and 
for neurologic manifestations of a L1 compression fracture in the 
left and right lower extremities, evaluated as 10 percent 
disabling each.  The Veteran's combined evaluation was 50 
percent.

The appellant contends that the Veteran's service-connected back 
disability was a significant contributory cause of death.  In the 
May 2006 notice of disagreement, she noted that the death 
certificate listed spinal stenosis as a significant condition.  
The appellant expressed her belief that the Veteran's inability 
to walk and/or exercise to stay healthy due to his chronic back 
pain was another mitigating factor in the cause of death.  

The Board finds that there is no medical evidence of record 
demonstrating that any of the Veteran's service-connected 
disabilities were a principal cause of death.  The appellant 
noted in the May 2006 notice of disagreement that the Veteran's 
primary cause of death was lung cancer, and she has not claimed 
that the Veteran's service-connected back disabilities were a 
principal cause of death.  The evidence of record, including the 
October 2005 death certificate and June 2007 VA opinion, 
indicates that the Veteran's principal cause of death was 
metastatic lung cancer, not the Veteran's service-connected 
disabilities.   

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  In June 2007, a 
VA examiner opined that the Veteran's old compression of L1 and 
lumbar spinal stenosis did not materially contribute to or 
accelerate the death process.  The VA examiner found that the 
Veteran died secondary to metastatic lung cancer superimposed on 
significant emphysema and heart failure.  A June 2007 deferred 
rating decision indicated the RO sent the VA examiner the claims 
folder, including the death certificate.  As the VA examiner 
reviewed the evidence of record and his findings are consistent 
with the medical evidence of record, the Board finds the opinion 
to be highly probative.  

In the May 2006 notice of disagreement, the appellant claimed 
that the Veteran's cancer may have begun in his back.  The June 
2001 private medical record submitted in support of her claim 
reflects that the Veteran was evaluated for persistent back pain.  
The physician noted that a CT scan showed a compression type 
fracture involving the L1 vertebral body, and that he did not 
appear to have large lytic lesions.  The physician stated that he 
might recommend a CT guided biopsy to determine if there were 
signs consistent with a lytic lesion.  The physician also noted 
that there may be some sort of metastatic disease process.  There 
is no evidence of record indicating that further tests were 
conducted or that cancer was found in the Veteran's back.  The 
June 2001 private medical record does not indicate that the 
Veteran's metastatic lung cancer began in his back or was related 
to his back disability, and thus, has little probative value.  No 
other medical evidence of record indicates the Veteran's cancer 
began in his back or was related to his service-connected back 
disability.  Consequently, the Board finds that the evidence does 
not support the appellant's claim that the Veteran's cancer began 
in his back or was related to his service-connected back 
disabilities.  

The appellant noted that the Veteran's death certificate 
indicates that spinal stenosis was a significant condition 
contributing to death, but not resulting in the underlying cause.  
See May 2006 notice of disagreement.  The Board notes that the 
Veteran was service-connected for residuals of a L1 compression 
fracture, not spinal stenosis.  Additionally, the death 
certificate indicates that spinal stenosis did not result in the 
underlying cause of the Veteran's death.  It is not sufficient to 
show that a service-connected disability casually shared in 
producing death; rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The death certificate does 
not indicate that there was a causal connection between the 
Veteran's service-connected back disability and his cause of 
death.  

The only evidence that supports the appellant's claim is her own 
statements asserting that the Veteran's service-connected back 
disability caused or contributed to his death.  The Board 
acknowledges the appellant's assertions set forth in statements 
submitted in support of her claim, including her claim that the 
Veteran's inability to exercise due to chronic back pain was a 
mitigating factor in the cause of death.  Although a lay person 
may be competent to report a diagnosis or etiology of a 
disability, the cause of death, which is typically determined by 
a medical physician, is not, in the Board's opinion, the type of 
disorder which is susceptible to a lay etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the 
appellant has medical training or is competent to report on the 
cause of the Veteran's death.  Thus, the Board finds that her 
statements do not establish the required evidence needed, that 
is, a nexus between the Veteran's service-connected disabilities 
and his death.  As such, the Board finds that the appellant's 
statements have less probative value than the June 2007 medical 
opinion, which included consideration of the evidence of record 
and her assertions regarding the cause of the Veteran's death.  
There is no evidence, other than the appellant's statements, 
demonstrating that the Veteran's service-connected back 
disabilities were a contributory cause of death.  The lack of 
evidence weighs against the appellant's claim that the Veteran's 
service-connected back diabilities were a contributory cause of 
death.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).   
Additionally, the Board notes that the Veteran's service-
connected back disabilities did not affect a vital organ.  See 
38 C.F.R. § 3.312(c)(2).  Consequently, the Board finds that the 
Veteran's service-connected disabilities were not a principal or 
contributory cause of death.

Furthermore, the Board notes that the Veteran's principal cause 
of death and conditions giving rise to the principal cause of 
death are not shown to be related to service.  The Veteran's 
death certificate indicated that the Veteran's immediate cause of 
death was metastatic lung cancer due to, or as a consequence of, 
respiratory failure, emphysema, and sleep apnea.  The June 2007 
VA opinion reflects that the Veteran died secondary to metastatic 
lung cancer superimposed on significant emphysema and heart 
failure.  The evidence does not indicate that any of these 
conditions were incurred in or aggravated by service, such that 
service connection would be warranted for the cause of death.  

As noted above, the Veteran's service treatment records are 
unavailable due to a fire at the NPRC.  However, the Veteran's 
September 1953 examination report upon separation from service 
shows that he was clinically evaluated as normal in all relevant 
aspects.  The report indicates the Veteran's heart, lungs and 
chest were normal.  The Veteran's post-service medical records, 
which date from December 1996 to March 2005, do not indicate that 
the Veteran had a diagnosis of metastatic lung cancer.  A June 
1999 Delnor-Community Hospital medical record reflects that the 
Veteran had a medical history of congestive heart failure, sleep 
apnea, and chronic obstructive pulmonary disease.  The record 
noted that the Veteran had likely had significant asbestos 
exposure due to his previous work as an electrician in 
construction, and that he used to smoke.  There is no lay or 
medical evidence of record indicating the metastatic lung cancer 
or conditions giving rise to the immediate cause of death were 
present during the Veteran's period of active service or were 
etiologically related to his service or his service-connected 
disabilities.  Indeed, the appellant herself has not contended 
that the Veteran's metastatic lung cancer, respiratory failure, 
emphysema, sleep apnea, or heart failure were incurred in or 
aggravated by service.  Thus, the evidence does not establish 
service connection for the principal cause of death.  

Where a veteran served 90 days or more during a period of war and 
a malignant tumor becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  
As the lay and medical evidence of record fails to establish that 
the Veteran's metastatic lung cancer manifested within one year 
of termination of service, there is no basis for a grant of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, a preponderance of the evidence of record is against a 
finding that the Veteran's cause of death was related to active 
service or his service-connected disabilities.  Here, the Board 
finds that the medical evidence of record, including the June 
2007 VA opinion, is of greater probative value than the 
appellant's statements regarding the cause of the Veteran's 
death.  Although sympathetic to the appellant's claim, the Board 
concludes that the Veteran's service and service-connected 
disabilities did not cause or contribute to his death.  
Accordingly, the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death must be denied.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


